          Case 1:18-cv-01706-ABJ Document 26 Filed 07/17/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
 CENTER FOR BIOLOGICAL DIVERSITY,                    )
                                                     )
                        Plaintiff,                   )
                                                     )
                         v.                          ) Civil Action No. 18-1706 (ABJ)
                                                     )
 U.S. DEPARTMENT OF AGRICULTURE,                     )
 U.S. FISH AND WILDLIFE SERVICE, and                 )
 U.S. ENVIRONMENTAL PROTECTION                       )
 AGENCY,                                             )
                                                     )
                        Defendants.                  )
                                                     )

                                     JOINT STATUS REPORT

       Pursuant to the Court’s July 1, 2019 Minute Order, Plaintiff Center for Biological Diversity

(“Plaintiff”) and Defendants United States Department of Agriculture (“USDA”), United States

Fish and Wildlife Service (“FWS”), and United States Environmental Protection Agency (“EPA”)

(collectively, “Defendants”) respectfully submit this status report concerning the Freedom of

Information Act (“FOIA”) requests that are the subject of this action.

                                        Plaintiff’s Position

       Plaintiff submitted the subject FOIA requests to the Defendant agencies on December 6,

2017, concerning the FWS and EPA agreement to delay indefinitely the Endangered Species Act

consultations on the effects of three toxic chemicals. Complaint ¶¶ 35, 41, 55 (ECF 1). On July 20,

2018, Plaintiff filed its complaint. Complaint (ECF 1). On April 19, 2019, Defendants reported

that each agency had completed its response to Plaintiff’s FOIA request. Defs’ Status Report (ECF

22). On April 23, 2019, Plaintiff detailed the issues it believed existed with respect to Defendants’
          Case 1:18-cv-01706-ABJ Document 26 Filed 07/17/19 Page 2 of 4



responses. Jt. Status Report ¶ 1 (ECF 25). On June 24, 2019, following a supplemental response

from FWS, Plaintiff provided Defendants with a narrowed list to meet and confer on all the issues

that Plaintiff contends remain in dispute. Id. ¶ 3. To date, EPA has not provided Plaintiff with the

records first identified by Plaintiff April 23, 2019 and narrowed to four records on June 23, 2019.

FWS produced two records on July 8, 2019, however, Plaintiff still disputes seven records that

were identified in its April 23 and June 23, 2019 requests to confer. FWS has been consulting with

EPA on 12 records since at least May 23, 2019. USDA has not provided any response to Plaintiff’s

April 23 or June 23, 2019 requests to confer. Defendants’ proposal to slow-walk the few remaining

issues for another 45 days is not reasonable in light of Plaintiff’s efforts to confer on a narrow set

of issues for nearly three months.

Plaintiff proposes the Court order the following schedule:

August 7, 2019:        Each agency produce remaining records Plaintiff has identified in its June
                       23, 2019 letter or provide a draft Vaughn index for remaining disputed
                       records;

August 14, 2019:       Parties meet and confer by telephone to attempt to further narrow the
                       issues in dispute and establish a summary judgment briefing schedule, if
                       necessary;

August 19, 2019:       Parties provide a joint status report to the Court, including the briefing
                       schedule, if necessary.


                                       Defendant’s Position

       As noted in the parties’ previous joint status reports, Defendants EPA and FWS are

continuing to process the potentially responsive records, which includes consultations with other

agencies and components concerning their equities in the records. On July 8, 2019, FWS made a

further interim release to Plaintiff, and FWS and EPA anticipate that they will be making further

interim releases in the next several weeks. FWS and EPA are not currently able to provide an

estimated date for their next interim releases but anticipate that they will be able to do so within

                                                  2
          Case 1:18-cv-01706-ABJ Document 26 Filed 07/17/19 Page 3 of 4



the next 45 days. Although Defendants are willing to continue efforts to resolve or narrow as

many remaining issues as they can before the parties proceed with summary judgment briefing,

they do not believe draft Vaughn indices or a meet and confer by the dates proposed by Plaintiff

will further those efforts (and, indeed, will pull resources from the processing of the documents

and delay the completion of production) and do not believe the Court should order the provision

of draft Vaughn indices prior to summary judgment briefing. Defendants propose that the parties

be permitted to file a further joint status report on or before September 6, 2019.

Dated: July 17, 2019                          Respectfully submitted,

                                              /s/ Margaret E. Townsend
                                              Margaret E. Townsend (D.C. Bar No. OR0008)
                                              Center for Biological Diversity
                                              P.O. Box 11374
                                              Portland, OR 97211-0374
                                              (971) 717-6409
                                              mtownsend@biologicaldiversity.org

                                              /s/ Stephanie M. Parent
                                              Stephanie M. Parent, Pro hac vice
                                              Center for Biological Diversity
                                              P.O. Box 11374
                                              Portland, OR 97211-0374
                                              (971) 717-6404
                                              sparent@biologicaldiversity.org




                                                 3
Case 1:18-cv-01706-ABJ Document 26 Filed 07/17/19 Page 4 of 4



                           Attorneys for Plaintiff

                           JESSIE K. LIU, D.C. Bar # 472845
                           United States Attorney

                           DANIEL F. VAN HORN, D.C. Bar # 924092
                           Chief, Civil Division

                        By: /s/ Melanie D. Hendry
                           Melanie D. Hendry
                           Assistant United States Attorney
                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           (202) 252-2510
                           melanie.hendry2@usdoj.gov

                           Counsel for Defendants




                              4
